Citation Nr: 0334756	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  93-17 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for a chronic pulmonary 
disorder.



WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel




INTRODUCTION

The veteran had active service from March 1943 to September 
1943.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Newark, New Jersey Regional Office 
(RO).  A hearing was held at the RO before a local hearing 
officer in April 1993 and in August 1993, a hearing was held 
at the RO before a Member of the Board who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102 (West 2002).  The Member of the Board 
who conducted the August 1993 hearing is no longer employed 
by the Board and by letter in July 2002, the veteran was 
afforded the opportunity to have another hearing, but in 
writing in July 2002, he indicated that he did not wish to 
have another hearing.  Transcripts of the hearings are of 
record.  

By decision of the Board in September 1995, service 
connection for a chronic pulmonary disorder was denied.  This 
decision was appealed to the United States Court of Appeals 
for Veterans Claims (Court) and in an October 1996 Order, the 
Court vacated the Board's decision and remanded the matter to 
the Board for compliance with a Joint Motion for Remand.  In 
February 1997, the Board remanded the issue to the RO for 
further development in connection with the 1996 Court Order 
and the case was thereafter returned to the Board.  By 
decision of the Board in September 2002, entitlement to 
service connection for chronic pulmonary disorder was denied 
and this decision was appealed to the Court.  While the 
appeal was pending, the veteran's representative and the 
Office of General Counsel for VA filed a Joint Motion 
requesting that the Court vacate the decision by the Board 
and remand the case for additional development of the 
evidence and readjudication of the claim.  The Court granted 
the joint motion in May 2003 and the case has been returned 
to the Board for compliance with the directives that were 
specified by the Court.  

The issue of entitlement to service connection for hearing 
loss had been part of the initial appeal in this case; 
however this issue was decided by the Board in September 1995 
and as such the issue is no longer on appeal.


REMAND

In this case, the veteran was seen in service for pneumonia.  
The veteran reports having bronchitis since service.  A 
report from the veteran's private physician in August 1993 
shows that the provider reported treating the veteran since 
1989 and he was treated for episodes of bronchitis and the 
veteran reported a history of bronchitis over the years since 
his discharge from service and the provider concluded that 
given the history reported by the veteran, the veteran's 
symptoms were related to the pneumonia the veteran had in 
service.  A September 1997 VA examination opinion after 
examination of the veteran, diagnosed history of recurring 
bronchitis and concluded that treatment records prior to 1989 
were not in the claims file to document the veteran's 
statement that he was treated by physicians for bronchitis 
prior to 1989 and until medical records prior to 1989 were 
reviewed the examiner would not be able to say if the 
veteran's current medical disorder was related to a service 
lung disorder.  A March 2000 VA examination opinion was 
provided to clarify the September 1997 VA opinion, and the 
doctor indicated that the veteran's claims file, the 
September 1997 examination, and pulmonary function tests done 
at the time of the September 1997 examination were reviewed 
and in the doctor's medical opinion the veteran's atypical 
pneumonia in service did not cause chronic obstructive 
pulmonary disease diagnosed in later years.

In this case, the March 2000 VA examination opinion is 
considered inadequate to fully evaluate the veteran's claim 
as discussed in the May 2003 Joint Remand, as the medical 
reasons and bases were not provided for the opinion; 
therefore a new VA examination regarding the nature and 
etiology of a current chronic pulmonary disorder should be 
provided.

Additionally, the veteran has reported that he receives 
Social Security Administration (SSA) benefits, however, it is 
unclear whether he is receiving SSA retirement benefits or 
disability benefits.  Therefore, the veteran should be 
contacted to determine if he is receiving SSA disability 
benefits, as opposed to SSA retirement benefits, and if he is 
in receipt of SSA disability benefits, a copy of a Social 
Security Administration decision granting disability benefits 
and the medical records upon which it was based should be 
obtained.  

Further, for the issue on appeal, during the pendency of this 
appeal, the Veterans Claim Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  38 U.S.C.A. § 5100 et. seq. (West 2002).  The 
provisions of the VCAA have not been provided to the veteran 
specifically as to the issue on appeal.  Therefore, to fully 
comply with the VCAA the RO must assure that the provisions 
of this new Act are complied with, including the notification 
requirement set forth in the new law.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Appeals Court 
made a conclusion similar to the one reached in Disabled 
American Veterans et al. v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Appeals Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
the RO must take this opportunity to inform the veteran that 
notwithstanding any information previously provided, a full 
year is allowed to respond to a VCAA notice.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should send a letter to the 
veteran and his representative informing 
them of the pertinent provisions of the 
VCAA.  Specifically, it should be 
indicated which of the parties is 
responsible for obtaining which evidence.  
The RO should provide notice that 
satisfies the holdings in Quartuccio; 
Paralyzed Veterans of America; Disabled 
American Veterans, supra, the U.S. Code 
provisions and any other applicable legal 
precedents.

2.  The RO should contact the veteran and 
determine if he is in receipt of Social 
Security Administration (SSA) disability 
benefits.  If so, the RO should contact 
SSA and obtain legible copies of the 
decision that awarded disability benefits 
to the veteran and the medical records 
upon which it was based.  All records 
must be associated with the claims 
folder.

3.  The veteran should be afforded an 
appropriate examination regarding the 
claim of entitlement to service 
connection for a chronic pulmonary 
disorder.  The claims folder must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.

The examiner should describe all current 
chronic pulmonary diagnoses.  All 
necessary diagnostic testing should be 
done to determine the full extent of any 
disability present.

Thereafter, the examiner should determine 
the date of onset and the relationship, 
if any, of the diagnosed pulmonary 
disorder to the veteran's service.  The 
examination must encompass a detailed 
review of the veteran's service medical 
records, relevant history, post service 
treatment records, and prior 
examinations, and current complaints, as 
well as a comprehensive clinical 
evaluation and any diagnostic testing 
deemed necessary by the examiner to 
determine the date of onset of the 
disability for which the veteran seeks 
service connection.  

The examiner should opine whether it is 
at least as likely as not (probability of 
50 percent or greater) that any currently 
diagnosed chronic pulmonary disorder had 
its onset in or is otherwise related to 
the veteran's service.  The underlined 
standard of proof should be utilized in 
formulating a response.  If there is no 
identifiable relationship between service 
and any currently diagnosed chronic 
pulmonary disorder, that should be 
clearly set forth.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  The 
reasons and bases for any conclusion 
reached should be discussed.  If the 
examiner disagrees with any opinions 
contained in the claims file which 
contradict his or hers, it would be 
helpful if the reasons for the 
disagreement are set forth in detail.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case.  This should 
additionally include consideration and a 
discussion of 38 C.F.R. § 3.655 if the 
veteran fails to appear for a scheduled 
examination.  In such case, the RO should 
include a copy of the notification letter 
in the claims file as to the date the 
examination was scheduled and the address 
to which notification was sent.  If the 
letter is not available, personnel at the 
medical center should certify to what 
address the letter was sent, and should 
certify that it was not returned as 
undeliverable.

The SSOC should additionally include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, to the 
extent such action is in order.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




